DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (17/309,465) filed on 05/28/2021 (28 May 2021), based on Preliminary Amendment filed on 05/28/2021.

Priority
3.	Applicant claims Domestic Priority for this application (17/309,465) filed as a 371 entry of PCT/US2019/068973, filed on 12/30/2019, which in turn claims Domestic Priority to US Provisional application (62/928,748), filed on 10/31/2019, that has been approved by the office on 08/27/2021. 

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statements (IDSs), filed on 05/28/2021, 01/14/2022, 06/14/2022, and 07/14/2022, have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s). 

Oath/Declaration
5.	The Oath/Declaration, filed on 05/28/2021, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
6.	The Drawings, filed on 05/28/2021, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.


Claim Rejections - 35 USC § 101 
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Per claims 1, 13 and 15, under Step 2A, Prong 1, claim 1 recites “segmenting, … the patch into a plurality of segments”, that under its broadest reasonable interpretation, recites the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
            Under Step 2A, Prong 2, this judicial exception is not integrated into a practical application. The claim recites the following additional  elements ” virtualizing… a first plurality of assets that form an unpatched application to obtain a single first virtual asset; obtaining, by the one or more processors, a single second virtual asset that represents a second plurality of assets that form a patched application; obtaining, by the one or more processors, and based on differences between the single first virtual asset and the single second virtual asset, a patch identifying how to update the single first virtual asset to obtain the single second virtual asset and including portions of the single second virtual asset used to update the single first virtual asset…and outputting, by the one or more processors, and to a user computing device, a single segment from the plurality of segments for individual application by the user computing device to the unpatched application” and “one or more processors”, “a user computing devices”, “server computing device”, “memory”, “a non-transitory computer storage medium “  The additional elements “one or more processors”, “a user computing devices”, “ “server computing device”, “memory”, “a non-transitory computer storage medium” amount to merely using a generic computer or computer components as a tool to perform the abstract idea.  See MPEP 2106.05(f).  The additional elements “virtualizing… a first plurality of assets that form an unpatched application to obtain a single first virtual asset; obtaining…a single second virtual asset that represents a second plurality of assets that form a patched application; obtaining… based on differences between the single first virtual asset and the single second virtual asset, a patch identifying how to update the single first virtual asset to obtain the single second virtual asset and including portions of the single second virtual asset used to update the single first virtual asset…and outputting…a single segment from the plurality of segments for individual application by the user computing device to the unpatched application” recite insignificant extra solution activity such as gathering and outputting/transmitting data or information.  See MPEP 2106.05(g). Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because these do not impose any meaningful limits on practicing the abstract idea, and thus fail to integrate the abstract idea into a practical application. 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “one or more processors”, “a user computing devices”, “server computing device”, “memory”, “a non-transitory computer storage medium” are generic computer components used as the tools to perform the abstract idea.  The additional elements “virtualizing… a first plurality of assets that form an unpatched application to obtain a single first virtual asset; obtaining…a single second virtual asset that represents a second plurality of assets that form a patched application; obtaining… based on differences between the single first virtual asset and the single second virtual asset, a patch identifying how to update the single first virtual asset to obtain the single second virtual asset and including portions of the single second virtual asset used to update the single first virtual asset…and outputting…a single segment from the plurality of segments for individual application by the user computing device to the unpatched application” which recite activities such as gathering and outputting/transmitting data or information have been identified by the courts as well-understood, routine and conventional activity.  See MPEP 2106.05(d). Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.
Claims 2, 4, 5, 6, 7, 10-12, 16-20 recite limitations that under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and/or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.   
Claims 3, 8, 9, 14 recite “generating metadata indicating when to delete portions of the single first virtual asset” as in claims 3 and 14, “determining a size of each segment from the plurality of segments based on the available memory size of the user computing device” as in claim 9, “generate metadata indicating when to delete portions of the single first virtual asset; and output, to the user computing device, the metadata” as in claim 14, that under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and/or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. These claims further recite additional elements “outputting…the metadata” as in claim 3 and claim 14, “outputting the single segment includes outputting the single segment only after receiving confirmation from the user computing device that a previously sent segment from the plurality of segments has been installed” as in claim 8, “obtaining device information describing an available memory size of the user computing device” as in claim 9, to recite insignificant extra solution activity such as gathering and outputting/transmitting data or information which as discussed above, fail to integrate the abstract idea into a practical application, and in addition, they have been identified by the courts as well-understood, routine and conventional activity.   Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible
 



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
10 	Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Bunnell et al. (US 8225316 B1; Date of Patent: Jul. 17, 2012; Filed: Feb. 11, 2009; hereinafter Bunnell) [cited by Applicant as a prior art in IDS], in view of Bainville et al. (US 2018/0365007 A1; Pub. Date: Dec. 20, 2018; Filed: Apr. 17, 2018; hereinafter Bainville) [cited by Applicant as a prior art in IDS]

Regarding claim 1, Bunnell teaches:
(Original): A method (See, e.g., Bunnell, FIGS. 3, 8, c 4 ll 59 - c 5 ll 2: “FIG. 3 illustrates an exemplary method 300 for creating patches for virtualized applications. …” (emphasis added) Examiner Note (EN):  Bunnell teaches: method 300 for creating patches for virtualized applications.) comprising:
virtualizing, by one or more processors (See, e.g., Bunnell, FIG. 8:  Processor 800), a first plurality of assets that form an unpatched application to obtain a single first virtual asset (See, e.g., Bunnell, FIG. 3, c 1 ll 46-60: “…the patch-creation module may identify a first version of a virtualized application, which may include a first read-only virtualization sublayer. …” (emphasis added) And, Bunnell, FIGS. 3, 8; c 9 ll 43-49: “A layer may isolate an application from a base file system and may include files and a directory structure of the application's installation. The application files and directories may be shadowed or overlaid over the regular file system. Shared libraries (such as DLLs), system accessible configuration (such as registry entries), and version control may be managed by a layering subsystem.”  (emphasis added) EN:  Bunnell teaches: the patch-creation module identifies a first version of a virtualized application which includes a first read-only virtualization sublayer, whereby a layer may isolate an application from a base file system and may include files and a directory structure of the application's installation.);
obtaining, by the one or more processors (See, e.g., Bunnell, FIG. 8:  Processor 800), a single second virtual asset that represents a second plurality of assets that form a patched application (See, e.g., Bunnell, FIG. 3, c 1 ll 46-60: “…The patch-creation module may identify a second version of the virtualized application, which may include a second read-only virtualization sublayer. …” (emphasis added) And, Bunnell, FIGS. 3, 8; c 9 ll 43-49: “A layer may isolate an application from a base file system and may include files and a directory structure of the application's installation. The application files and directories may be shadowed or overlaid over the regular file system. Shared libraries (such as DLLs), system accessible configuration (such as registry entries), and version control may be managed by a layering subsystem.”  (emphasis added) EN:  Bunnell teaches: The patch-creation module identifies a second version of the virtualized application, which includes a second read-only virtualization sublayer, whereby a layer may isolate an application from a base file system and may include files and a directory structure of the application's installation.);
obtaining, by the one or more processors, and based on differences between the single first virtual asset and the single second virtual asset, a patch identifying how to update the single first virtual asset to obtain the single second virtual asset and including portions of the single second virtual asset used to update the single first virtual asset (See, e.g., Bunnell, FIG. 3, c 1 ll 46-60: “…The patch-creation module may determine a difference between the first read-only virtualization sublayer and the second read-only virtualization sublayer and may use the difference to create a patch.” (emphasis added) EN:  Bunnell teaches: The patch-creation module determines a difference between the first read-only virtualization sublayer and the second read-only virtualization sublayer and may use the difference to create a patch);

Bunnell does not appear to explicitly teach:
segmenting, by the one or more processors, the patch into a plurality of segments; and
outputting, by the one or more processors, and to a user computing device, a single segment from the plurality of segments for individual application by the user computing device to the unpatched application. 

However, Bainville (US 2018/0365007 A1), in an analogous art of updating software, teaches: 
segmenting, by the one or more processors, the patch into a plurality of segments (See, e.g., Bainville, FIG. 9: step 920, par [0109]: “…The process then divides (at 920) the file into segments.  …” (emphasis added) EN:  Bainville teaches: The process divides the file into segments.); and
outputting, by the one or more processors, and to a user computing device, a single segment from the plurality of segments for individual application by the user computing device to the unpatched application (See, e.g., Bainville, FIG. 9: step 920, par [0127]: “…some embodiments divide the archive payload of the entire update package into pieces and expand one piece of the archive in each pass. At the end of each pass, some embodiments remove from the disk the archive piece expanded in that pass in order to free additional space for the next pass.” (emphasis added) EN:  Bainville teaches: divide the archive payload of the entire update package into pieces and expand one piece of the archive in each pass, and at the end of each pass, remove from the disk the archive piece expanded in that pass in order to free additional space for the next pass.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Bunnell’s invention of updating applications, by incorporating the teachings of Bainville that teaches “segmenting, by the one or more processors, the patch into a plurality of segments;” and “outputting, by the one or more processors, and to a user computing device, a single segment from the plurality of segments for individual application by the user computing device to the unpatched application.”, thereby creating Bunnell-Bainville-combination-1   A person having ordinary skill in the art would have been motivated toward such a modification to improve Bunnell because: segmentation of the update allows each segment to be updated individually by the most optimal update method. (See, e.g., Bainville, Abstract).  Bunnell and Bainville are analogous arts directed generally to updating software.

Regarding claim 2, Bunnell-Bainville-combination-1 teaches: 
(Original): The method of claim 1 (please see claim 1 rejection), 

Bunnell-Bainville-combination-1 does not appear to explicitly teach:
wherein the single segment includes a copy command and a write command indicating how to update the first virtual asset to obtain the single second virtual asset segments.
 
However, Bainville, in the analogous art of updating software, further teaches: 
wherein the single segment includes a copy command and a write command indicating how to update the first virtual asset to obtain the single second virtual asset segments (See, e.g., Bainville, FIG. 9: step 920, par [0127]: “…some embodiments divide the archive payload of the entire update package into pieces and expand one piece of the archive in each pass. At the end of each pass, some embodiments remove from the disk the archive piece expanded in that pass in order to free additional space for the next pass.” (emphasis added) And, Bainville, par [0030]: “…The segmentation of the update also allows each segment to be updated individually by the most optimal update method (copy, patch, or archive) so that the size of the update file can be minimized.…” (emphasis added) EN:  Bainville teaches: segmentation of the update allows each segment to be updated individually by the most optimal update method (copy, patch, or archive).).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Bunnell-Bainville-combination-1 of updating software, by incorporating the additional teachings of Bainville that teaches “wherein the single segment includes a copy command and a write command indicating how to update the first virtual asset to obtain the single second virtual asset segments..”.  A person having ordinary skill in the art would have been motivated toward such a modification of Bunnell-Bainville-combination-1 to: enable the user to communicate information and select commands to the electronic system. (See, e.g., Bainville, par [0154]).  Bunnell and Bainville are analogous arts directed generally to updating software.


Regarding claim 3, Bunnell-Bainville-combination-1 teaches: 
(Currently amended): The method of claim 1 (please see claim 1 rejection), further comprising:

Bunnell-Bainville-combination-1 does not appear to explicitly teach:
generating metadata indicating when to delete portions of the single first virtual asset; and
outputting, to the user computing device, the metadata.
 
However, Bainville, in the analogous art of updating software, further teaches: 
generating metadata indicating when to delete portions of the single first virtual asset (See, e.g., Bainville, par [0152]: “…If metadata indicates a patch is critical, the patch can be downloaded to the update server and cached there for rapid deployment. …” (emphasis added) And, Bainville, par [0049]: “…a virtual private network, …” (emphasis added) EN:  Bainville teaches: If metadata indicates a patch is critical, the patch can be downloaded to the update server in a virtual private network.); and
outputting, to the user computing device, the metadata (See, e.g., Bainville, par [0152]: “… the updates' metadata are downloaded …” (emphasis added) EN:  Bainville teaches:  the updates' metadata are downloaded.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Bunnell-Bainville-combination-1 of updating software, by incorporating the additional teachings of Bainville that teaches “generating metadata indicating when to delete portions of the single first virtual asset;” and “outputting, to the user computing device, the metadata.”, thereby creating Bunnell-Bainville-combination-2.   A person having ordinary skill in the art would have been motivated toward such a modification of Bunnell-Bainville-combination-1 to: enable the user to communicate information and select commands to the electronic system. (See, e.g., Bainville, par [0154]).  Bunnell and Bainville are analogous arts directed generally to updating software.


Regarding claim 4, Bunnell-Bainville-combination-2 teaches: 
(Original): The method of claim 3 (please see claim 3 rejection),

Bunnell-Bainville-combination-2 does not appear to explicitly teach:
wherein the metadata includes a read index indicating after which cumulative memory read, during the individual application of the single segment from the plurality of segments, to delete a portion of the single first virtual asset.
 
However, Bainville, in the analogous art of updating software, further teaches:  
wherein the metadata includes a read index indicating after which cumulative memory read, during the individual application of the single segment from the plurality of segments, to delete a portion of the single first virtual asset (See, e.g., Bainville, par [0152]: “… the updates' metadata are downloaded …” (emphasis added) Also see, Bainville, par [0185]: “… to review a history or log of recent operations, and to also uninstall a patch 554 or portion thereof, and rollback effects of deploying the patch to the network. …” (emphasis added) And, Bainville, par [0049]: “…a virtual private network, …” (emphasis added) EN:  Bainville teaches:  the updates' metadata are downloaded to review a history or log of recent operations, and to uninstall a patch or portion thereof, in a virtual private network.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Bunnell-Bainville-combination-2 of updating software, by incorporating the additional teachings of Bainville that teaches “generating metadata indicating when to delete portions of the single first virtual asset;” and “outputting, to the user computing device, the metadata.”, thereby creating Bunnell-Bainville-combination-3.   A person having ordinary skill in the art would have been motivated toward such a modification of Bunnell-Bainville-combination-2 to: enable the user to communicate information and select commands to the electronic system. (See, e.g., Bainville, par [0154]).  Bunnell and Bainville are analogous arts directed generally to updating software.

Regarding claim 5, Bunnell-Bainville-combination-3 teaches: 
(Original): The method of claim 4 (please see claim 4 rejection),

Bunnell-Bainville-combination-3 does not appear to explicitly teach:
wherein the read index includes a negative value indicating deletion of the portions of the single first virtual asset.
 
However, Bainville, in the analogous art of updating software, further teaches:
wherein the read index includes a negative value indicating deletion of the portions of the single first virtual asset (See, e.g., Bainville, par [0185]: “… deleting a DLL, removing a registry entry, restoring a path or other system variable value,…” (emphasis added) And, Bainville, par [0049]: “…a virtual private network, .…” (emphasis added) EN:  Bainville teaches:  deleting a DLL, removing a registry entry, restoring a path or other system variable value, in a virtual private network.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Bunnell-Bainville-combination-3 of updating software, by incorporating the additional teachings of Bainville that teaches “generating metadata indicating when to delete portions of the single first virtual asset;” and “outputting, to the user computing device, the metadata.”.   A person having ordinary skill in the art would have been motivated toward such a modification of Bunnell-Bainville-combination-3 to: enable the user to communicate information and select commands to the electronic system. (See, e.g., Bainville, par [0154]).  Bunnell and Bainville are analogous arts directed generally to updating software.
 

Regarding claim 6, Bunnell-Bainville-combination-2 teaches: 
(Currently amended): The method of claim 3 (please see claim 3 rejection),

And, Bunnell further teaches
wherein the portions of the single first virtual asset include an asset of the first plurality of assets (See, e.g., Bunnell, FIG. 3, c 1 ll 46-60: “…the patch-creation module may identify a first version of a virtualized application, which may include a first read-only virtualization sublayer. …” (emphasis added) And, Bunnell, FIGS. 3, 8; c 9 ll 43-49: “A layer may isolate an application from a base file system and may include files and a directory structure of the application's installation. The application files and directories may be shadowed or overlaid over the regular file system. Shared libraries (such as DLLs), system accessible configuration (such as registry entries), and version control may be managed by a layering subsystem.”  (emphasis added) EN:  Bunnell teaches: the patch-creation module identifies a first version of a virtualized application which includes a first read-only virtualization sublayer, whereby a layer may isolate an application from a base file system and may include files and a directory structure of the application's installation.).


Regarding claim 7, Bunnell-Bainville-combination-1 teaches: 
(Currently amended): The method of claim 1 (please see claim 1 rejection),

Bunnell-Bainville-combination-1 does not appear to explicitly teach:
further comprising compressing each of the plurality of segments to obtain a plurality of compressed segments.
 
However, Bainville, in the analogous art of updating software, further teaches: 
	further comprising compressing each of the plurality of segments to obtain a plurality of compressed segments (See, e.g., Bainville, FIG. 8, par [0107]: “…For each of these segments, the archive generator 850 compresses the content of the new version of the segment and store the compressed data as archive payload 145.” (emphasis added) EN:  Bainville teaches: For each of these segments, the archive generator 850 compresses the content of the new version of the segment and stores the compressed data as archive payload 145.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Bunnell-Bainville-combination-1 of updating software, by incorporating the additional teachings of Bainville that teaches “further comprising compressing each of the plurality of segments to obtain a plurality of compressed segments.”.   A person having ordinary skill in the art would have been motivated toward such a modification of Bunnell-Bainville-combination-1 because: segmentation of the update allows each segment to be updated individually by the most optimal update method. (See, e.g., Bainville, Abstract).  Bunnell and Bainville are analogous arts directed generally to updating software.


Regarding claim 8, Bunnell-Bainville-combination-1  teaches: 
(Currently amended): The method of claim 1 (please see claim 1 rejection), 

Bunnell-Bainville-combination-1 does not appear to explicitly teach:
wherein outputting the single segment includes outputting the single segment only after receiving confirmation from the user computing device that a previously sent segment from the plurality of segments has been installed.
 
However, Bainville, in the analogous art of updating software, further teaches:  
wherein outputting the single segment includes outputting the single segment only after receiving confirmation from the user computing device that a previously sent segment from the plurality of segments has been installed (See, e.g., Bainville, FIG. 4, par [0086]: “…the update server 528 waits for a confirmation of a successful installation (by the monitor, or by another known or inventive contact method) before the next target computer 500 has the software update placed on its update list 222. …” (emphasis added) EN:  Bainville teaches: the update server 528 waits for a confirmation of a successful installation (by the monitor, or by another known or inventive contact method) before the next target computer 500 has the software update placed on its update list 222.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Bunnell-Bainville-combination-1 of updating software, by incorporating the additional teachings of Bainville that teaches “wherein outputting the single segment includes outputting the single segment only after receiving confirmation from the user computing device that a previously sent segment from the plurality of segments has been installed.”.   A person having ordinary skill in the art would have been motivated toward such a modification of Bunnell-Bainville-combination-1 because: segmentation of the update allows each segment to be updated individually by the most optimal update method. (See, e.g., Bainville, Abstract).  Bunnell and Bainville are analogous arts directed generally to updating software.


Regarding claim 9, Bunnell-Bainville-combination-1 teaches: 
(Currently amended): The method of claim 1 (please see claim 1 rejection),

Bunnell-Bainville-combination-1 does not appear to explicitly teach:
wherein segmenting the patch into a plurality of segments comprises: 
obtaining device information describing an available memory size of the user computing device; and
determining a size of each segment from the plurality of segments based on the available memory size of the user computing device.

However, Bainville, in the analogous art of updating software, further teaches
 wherein segmenting the patch into a plurality of segments (See, e.g., Bainville, FIG. 9: step 920, par [0109]: “…The process then divides (at 920) the file into segments.  …” (emphasis added) EN:  Bainville teaches: The process divides the file into segments.) comprises:
obtaining device information describing an available memory size of the user computing device (See, e.g., Bainville, par [0136]: “check for available disk space” (emphasis added) EN:  Bainville teaches: check for available disk space); and
determining a size of each segment from the plurality of segments based on the available memory size of the user computing device (See, e.g., Bainville, par [0137]: “If disk space available greater than ValueX (where ValueX=room needed for install plus a buffer) then continue with installation.” (emphasis added) EN:  Bainville teaches: If disk space available greater than ValueX (where ValueX=room needed for install plus a buffer) then continue with installation.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Bunnell-Bainville-combination-1 of updating software, by incorporating the additional teachings of Bainville that teaches “wherein segmenting the patch into a plurality of segments comprises: obtaining device information describing an available memory size of the user computing device; and determining a size of each segment from the plurality of segments based on the available memory size of the user computing device.”.   A person having ordinary skill in the art would have been motivated toward such a modification of Bunnell-Bainville-combination-1 because: segmentation of the update allows each segment to be updated individually by the most optimal update method. (See, e.g., Bainville, Abstract).  Bunnell and Bainville are analogous arts directed generally to updating software.

Regarding claim 10, Bunnell-Bainville-combination-1 teaches: 
(Currently amended): The method of claim 1 (please see claim 1 rejection),
 
Bunnell-Bainville-combination-1 does not appear to explicitly teach:
wherein a size of at least two of the plurality of segments is the same.
 
However, Bainville, in the analogous art of updating software, further teaches: 
wherein a size of at least two of the plurality of segments is the same (See, e.g., Bainville, par [0055]: “…The size of the final updated file 355 is the same as specified by the segmentation map, …” (emphasis added) EN:  Bainville teaches: The size of the final updated file 355 is the same as specified by the segmentation map.).
 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Bunnell-Bainville-combination-1 of updating software, by incorporating the additional teachings of Bainville that teaches “wherein a size of at least two of the plurality of segments is the same.”.   A person having ordinary skill in the art would have been motivated toward such a modification of Bunnell-Bainville-combination-1 because: segmentation of the update allows each segment to be updated individually by the most optimal update method. (See, e.g., Bainville, Abstract).  Bunnell and Bainville are analogous arts directed generally to updating software.

Regarding claim 11, Bunnell and Bainville teaches: 
(Currently amended): The method of claim 1 (please see claim 1 rejection),

Bunnell-Bainville-combination-1 does not appear to explicitly teach:
wherein a size of each segment from the plurality of segments is pre-defined.
 
However, Bainville, in the analogous art of updating software, further teaches:  
wherein a size of each segment from the plurality of segments is pre-defined (See, e.g., Bainville, par [0004]: “…the update file includes a segment map that specifies the size of each segment in the updated file, the update method of each segment (copy, patch, or archive), and the position of the segment in the original file (if copy or patch).” (emphasis added) EN:  Bainville teaches: the update file includes a segment map that specifies the size of each segment in the updated file.).

 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Bunnell-Bainville-combination-1 of updating software, by incorporating the additional teachings of Bainville that teaches “wherein a size of each segment from the plurality of segments is pre-defined.”.  A person having ordinary skill in the art would have been motivated toward such a modification of Bunnell-Bainville-combination-1 because: segmentation of the update allows each segment to be updated individually by the most optimal update method. (See, e.g., Bainville, Abstract).  Bunnell and Bainville are analogous arts directed generally to updating software.


Regarding claim 12, Bunnell-Bainville-combination-1 teaches: 
(Currently amended): The method of claim 1 (please see claim 1 rejection), 

Bunnell-Bainville-combination-1 does not appear to explicitly teach:
wherein the first plurality of assets and the second plurality of assets each comprise one or more images, animations, textures, audio data, or video data.

However, Bainville, in the analogous art of updating software, additionally teaches: 
wherein the first plurality of assets and the second plurality of assets each comprise one or more images, animations, textures, audio data, or video data (See, e.g., Bainville, FIG.17: step 920, par [0154]: “The bus 1705 also connects to the input and output devices 1740 and 1745. The input devices 1740 enable the user to communicate information and select commands to the electronic system. The input devices 1740 include alphanumeric keyboards and pointing devices (also called “cursor control devices”), cameras (e.g., webcams), microphones or similar devices for receiving voice commands, etc. The output devices 1745 display images generated by the electronic system or otherwise output data. The output devices 1745 include printers and display devices, such as cathode ray tubes (CRT) or liquid crystal displays (LCD), as well as speakers or similar audio output devices.  …” (emphasis added) EN:  Bainville teaches: input devices 1740 include alphanumeric keyboards and pointing devices (also called “cursor control devices”), cameras (e.g., webcams), microphones or similar devices for receiving voice commands, and output devices 1745 include printers and display devices, such as cathode ray tubes (CRT) or liquid crystal displays (LCD), as well as speakers or similar audio output devices.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Bunnell-Bainville-combination-1 of updating software, by incorporating the additional teachings of Bainville that teaches “wherein the first plurality of assets and the second plurality of assets each comprise one or more images, animations, textures, audio data, or video data.”   A person having ordinary skill in the art would have been motivated toward such a modification of Bunnell-Bainville-combination-1 to: enable the user to communicate information and select commands to the electronic system. (See, e.g., Bainville, par [0154]).  Bunnell and Bainville are analogous arts directed generally to updating software.

Claim 15:
Independent claim 15 (a CRM claim), is similar to rejected method claim 1.  
As such, Claim 15 is rejected, under AIA  35 U.S.C. 103, as being un-patentable by Bunnell and Bainville combination 1, for similar rationale.

Claims 13-14 and 16-20:
Device claims 13, 14 and 16-20 are analogous to rejected method claims 1, 3, 2, and 4-7, respectively.  
As such, Claim 13-14 and 16-20 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Bunnell and Bainville combinations, for similar rationale.


Conclusion
11.	Claims 1-20 are rejected.
THIS ACTION IS NON-FINAL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					September 29, 2022
Examiner, Art Unit 2191	

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191